Order filed September 11, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00583-CV
                                   ____________

                         ALPER KARAALI, Appellant

                                        V.

                 PETROLEUM WHOLESALE, L.P., Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-44275

                                     ORDER

      On July 18, 2014, appellant filed a notice of appeal from a final judgment
signed April 5, 2014. In response to this court’s notice, appellant has also filed a
motion to extend time to file his notice of appeal. Appellant filed a pauper’s
affidavit in the trial court with his notice of appeal. On August 1, 2014, appellant
also filed an affidavit of inability to pay costs in this court. On August 4, 2014,
appellant supplemented his request for a waiver of costs and fees with a copy of his
2013 joint tax return, his wife’s W-2 form, and a premarital agreement stating each
party’s income is separate property.

       The record has not been filed in this appeal, and both the district clerk’s
office and the court reporters have stated appellant has not paid for preparation of
the record. On August 27, 2014, one of the court reporters on this case notified this
court that appellant’s request to proceed as a pauper was denied by the trial court
on August 18, 2014. On August 28, 2014, appellant notified this court that at the
hearing on the contest to appellant’s claim of indigence, the county’s counsel
argued that appellant was underemployed. Appellant stated that the court gave the
county time to produce case law supporting its position, and that he is still waiting
on the trial court’s decision.

       Therefore, it is unclear whether the trial court has ruled on appellant’s
indigence claim. Accordingly, we issue the following order:

       We order the Harris County District Clerk to file a partial clerk’s record with the
clerk of this court on or before September 26, 2014. In order that this court may
ascertain its jurisdiction over the appeal and appellant’s indigence claim, the partial
clerk’s record shall contain (1) the judgment being appealed; (2) any motion for new
trial, other post-judgment motion, or request for findings of fact and conclusions of law;
(3) the notice of appeal (4) appellant’s affidavit of indigence; (5) the contest(s) to the
affidavit of indigence, if any; (6) the trial court’s order ruling on any contest; (7) any
other documents pertaining to the claim of indigence and the contest(s) thereto.

       If any of the requested documents are not a part of the case file, the district clerk’s
office is directed to file a certified statement that the document is not part of the case file.



                                        PER CURIAM